CHARLES ?. CLAIBORNE, JUDGE.
Plaintiffs cíala compensation as architects for ser» Tioes rendered the defendant. They allege that they «are engaged hy the defendant V. I. Jay to draw up plana and specifications for certain additions and alterations to premises owned hy said Jay which he desired to convert from homes to apartment houses; that they drew up plana and specifications which sere accepted hy the said V. T. Jay; that under the instructions of Jay they submitted said plans and specifications to several contractors for hide; that the lowest hid received was 915790.80; that Jay rejected all the bids; that the usual charge of architects for making aueh plans and specifications Is five per cent of the .lowest hid; that petitioners are therefore entitled to tho sum of 9787.40 as compensation for their services which Jay refuses to pay.
The defendant. Jay, answered that he had consulted the plaintiffs with a view of making certain additions and alterations to premises owned hy him, and authorized the plaintiffs to make plans and specifications therefor, with the distinct understanding that they were not to cost mors than 98000.00; that the plaintiffs prepared said plana and specifications and called for hids; that, as alleged by petitioners, the lowest hid was for 915750.00 which the defendant refused to accept.
There was judgment for defendant end plaintiffs have appealed.
The plaintiff, Grosz, and the defondant Jay agree upon the following facts? Jay was owner of two two story double houses; he desired to convert them into an eight *25apartment building; be prepared a rough sketch embodying his idea of what he wanted; he brought this sketch to the plaintiffs, and asked them to make a sketch embracing the alterations and additions he contemplated; the plaintiffs proceeded to the two houses to be altered and took measures and descriptions of the interior and exterior distributions; they then prepared a sketch and submitted it to the defendant; the defendant was not satisfied with this sketch, and drew himself another sketch different from the first one; on the bottom of this sketch he wrote the words: "Something on this style should be done around five thousand. Porch 30 x 38-1140 sq. ft. - new Bldg, and the porches". Signed Y. T. J. She plaintiffs drafted a sew. sketch to meet the exigencies of -foe.defendant's last sketch. They submitted to him still another sketch which did not satisfy him* . The defendant then drew and sent ihe plaintiffs aagÑtfcsr sketch drafted by himself. They then drew asemr sketch to meet the "suggestions" contained in defendant's sketch. In the language of the defendant: "there were a lot of these sketches from time to time, to try and arrive at some final decision". At lait the plaintiffs drew a sketch which met with defendant's approval. But this sketch had drifted away from the modest proportions of the original sketches, and all the parties knew that the /tost pf making the work contemplated by each exceed #5^)00.00.
At this point the testimony of the plaintiffs and of the defendant ceases to agree. The defendant testifies that. Just then, he told the plaintiffsJ"if you can do this work for #7000.00, you can go ahead, if you are willing to risk your time on that figure; you can go ahead and complete the planed And they said they were willing to do it, and went ahead, and got out the blue print we had here x x x When these were finished, the questions of an automatic heater oame up, and I said " I will tell you what I will do: I did not Intend to spend more then #7000.00 but I am willing *26to go now and give you a chanco to put the deal through for $8000,00, and not a oent more, and that must Include your commission''
James J. fazln testifies: "The limit. Including architect's fee, was $8000.00". But he does not specify when that limit was put, whether it was at this stage or afterwards.
After the last sketch had been accepted by the defendant, the plaintiffs proceeded to make the blue prints, and the plans and specifications for the work to be done. They testify that it was only then that the defendant informed them that he would not pay more than $8000.00.
Assuming for the purposes of the decision of this case the truth of the testimony of the defendant that he did not authorize the plaintiffs to make plans and specifications unless they could do the work for $8000.00, the fact remains that .defendant employed the plaintiffs to make sketches for him for the contemplated alterations; that the plaintiffs madeja series of sketches, and had a-number of consultations with the defendant; that if we concede that $5000.00 was the limit Of oost which he first put upon the work, at his own suggestion, improvements and additions were put upon the successive sketches made for him, which he was well aware were to Increase the oost which he spontaneously raised to $7000.00. He was asked "Then you' knew, when you consulted these different plans, and consulted with the architects, that jour original estimate was abolished, and it would cost mote than $5000.00 in the end". Ho answered: "Yes, sir, and-I raised it on that aaoount".
The defendant therefore unquestionably owes the plaintiffs the value of their services up to the completion and acceptance of the last sketch.
We shall take as the basis of compensation the sum of $8000.00 as the price of the work authorized by the Aefen-dant. According to the testimony of the plaintiffs, -tefrs work, including the plans and specifications, calculated upon that *27amount would have been worth #400.00. We value the eervlcee rendered by the plaintiffs, up to the making of the blue prints, plans and specifloatione, even «¿though the sketches were not used, in the absence of agreement to the contrary,-106 La. 601 - at one half or Two Hundred dollars.
It is therefore ordered, that the judgment of the District Court be reversed and annulled: and it is now ordered that there be Judgment in favor of the plaintiffs Rosenthal It Grosz and against the defendant W, T. Jay for the sum of Two Hundred dollars with five per cent per annum interest from October 18th, 1916 till paid and all costs of suit.
Judgment reversed.
November 11th, 1918.